Exhibit 99.2 COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 Report and Consolidated Financial Statements For the period fromApril 1, 2006 to March 30, 2007 COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 REPORT AND FINANCIAL STATEMENTS FOR THE PERIOD FROM APRIL 1, 2, 2007 CONTENTS PAGE(S) INDEPENDENT AUDITORS' REPORT 1 CONSOLIDATED INCOME STATEMENT 2 CONSOLIDATED BALANCE SHEET 3 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY 4 CONSOLIDATED CASH FLOW STATEMENT 5& 6 NOTES TO THE FINANCIAL STATEMENTS 7- 27 INDEPENDENT AUDITORS' REPORT TO THE BOARD OF DIRECTORS OF COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 (incorporated in Hong Kong with limited liability) We have audited the accompanying consolidated balance sheet of Cotco Luminant Device Limited and its subsidiaries (the "Company") as at March 30, 2007 and the related consolidated statement of income, changes in equity, and cash flows for the period from April 1, 2006 to March 30, 2007, all expressed in Hong Kong dollars.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance withauditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. The comparative financial statements related to the year ended March 31, 2006, as required in Hong Kong Accounting Standard 1, "Presentation of Financial Statements" are not presented.In our opinion, disclosure of such information is required under Hong Kong Financial Reporting Standards. In our opinion, except for the omission of the financial statements as discussed in the preceding paragraph, such consolidated financial statements present fairly, in all material respects, the financial position of the Company as at March 30, 2007 and the results of its operations and its cash flows for the period from April 1, 2006 to March 30, 2007 in conformity with Hong Kong Financial Reporting Standards. Hong Kong Financial Reporting Standards vary in certain significant respects from accounting principles generally accepted in the United States of America.The application of the latter would have affected the determination of profit for the period from April 1, 2006 to March 30, 2007 and the determination of equity and financial position at March 30, 2007, to the extent summarized in note 21. /s/ Deloitte Touche Tohmatsu Certified Public Accountants Hong Kong, June 29, 2007 - 1 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 CONSOLIDATED INCOME STATEMENT FOR THE PERIOD FROM APRIL 1, 2, 2007 NOTES HK$ Continuing operations Turnover 5 713,265,662 Cost of sales (447,065,542 ) Gross profit 266,200,120 Other income 1,739,716 Selling expenses (9,260,679 ) Administrative expenses (41,584,608 ) Finance costs (30,656,517 ) Profit before taxation 186,438,032 Taxation 6 (38,935,401 ) Profit for the period from continuing operations 147,502,631 Discontinued operations Profit for the period from discontinued operations 7 11,903,917 Profit for the period 8 159,406,548 Interim dividend paid 4,900,000 - 2 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 CONSOLIDATED BALANCE SHEET AT MARCH 30, 2007 NOTES HK$ Non-current assets Property, plant and equipment 9 224,178,665 Royalty prepayment 10 - Product development expenditure 11 - 224,178,665 Current assets Inventories 12 136,880,920 Debtors, deposits and prepayments 160,934,059 Bank balances and cash 8,674,983 306,489,962 Current liabilities Creditors and accrued charges 84,926,588 Amount due to Cree, Inc. 6,641,108 Taxation payable 36,922,309 128,490,005 Net current assets 177,999,957 Total assets less current liabilities 402,178,622 Non-current liabilities Deferred taxation 15 - Net assets 402,178,622 Capital and reserves Share capital 16 20,000,000 Reserves 382,178,622 Shareholders' funds 402,178,622 - 3 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE PERIOD FROM APRIL 1, 2, 2007 Share Translation Accumulated capital reserve profits Total HK$ HK$ HK$ HK$ At April 1, 2006 20,000,000 2,394,133 218,456,103 240,850,236 Release of translation reserve upon disposal of subsidiaries - (737,910 ) - (737,910 ) Release of translation reserve upon discontinued operations - 1,750,425 - 1,750,425 Exchange difference arising on translation of foreign operations outside Hong Kong - 5,809,323 - 5,809,323 Profit for the period - - 159,406,548 159,406,548 Total recognised income and expense for the period - 6,821,838 159,406,548 166,228,386 Sub-total 20,000,000 9,215,971 377,862,651 407,078,622 Interim dividend paid - - (4,900,000 ) (4,900,000 ) At March 30, 2007 20,000,000 9,215,971 372,962,651 402,178,622 - 4 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 CONSOLIDATED CASH FLOW STATEMENT FOR THE PERIOD FROM APRIL 1, 2, 2007 NOTE HK$ Cash flows from operating activities Profit before taxation (including discontinued operations) 195,107,779 Adjustments for: Allowance for bad debt 588,991 Amortisation of product development expenditure 6,866,508 Amortisation of royalty prepayment 1,800,000 Depreciation of property, plant and equipment 35,332,224 Loss on liquidation/disposal of subsidiaries 375,049 Losson disposal of property, plant and equipment 672,973 Gain on disposal of available-for-sale investment (794,810 ) Interest income (1,600,964 ) Interest expenses 42,616,416 Operating cash flows before movements inworking capital 280,964,166 Decreasein inventories 84,567,902 Decreasein debtors, deposits andprepayments 190,967,448 Increasein amount due toCOTCO Holdings Limited 106,787 Decrease in amount due from arelatedcompany 2,242,954 Decreasein creditors and accrued charges (30,724,311 ) Increasein amounts due tosubsidiaries of COTCO Holdings Limited 57,286,799 Decrease in amounts due torelatedcompanies (610,137 ) Increase in amount due to Cree, Inc. 6,641,108 Decrease in bills payable (3,173,838 ) Net cash generated from operations 588,268,878 Tax paid (13,181,408 ) Tax refund 1,361,386 Net cash from operating activities 576,448,856 Cash flows from investing activities Proceeds from disposal of available-for-saleinvestment 7,972,205 Interest received 1,600,964 Proceeds from disposal of property, plant andequipment 113,907 Purchase of property, plant and equipment (80,795,512 ) Product development expenditure incurred (4,003,500 ) Cash outflow arising on liquidation/disposal ofsubsidiaries 17 (2,158 ) Net cash used in investing activities (75,114,094 ) - 5 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 HK$ Cash flows from financing activities New bank loans raised 425,901,462 Repayments of bank loans (777,495,263 ) Repayments of finance leases (62,750,832 ) Interest paid (42,616,416 ) Net cash outflow from trust receipt loans (41,799,479 ) Dividend paid (4,900,000 ) Net cash used in financing activities (503,660,528 ) Decrease in cash and cash equivalents (2,325,766 ) Cash and cash equivalents at beginning of the period 10,764,458 Effect of foreign exchange rate change 236,291 Cash and cash equivalents at end of the period, representing bank balances and cash 8,674,983 - 6 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD FROM APRIL 1, 2, 2007 1. GENERAL The Company is a private limited company incorporated in Hong Kong.The ownership interest in the Company was transferred to Cree, Inc. at close of business of March 30, 2007, as a result of Cree, Inc. acquiring all the shares of the Company from COTCO Holdings Limited. The Company is engaged in the manufacture of and trading in LED products.It also acts as an holding company with operating subsidiaries in the People's Republic of China (the "PRC") which are engaged in the manufacture of LED products and operating subsidiaries in Hong Kong and Japan which are engaged in the trading in LED products.The address of the registered office and principal place of business of the Company is 6/F, Photonics Centre, No. 2, Science Park East Avenue, Hong Kong Science Park, Pak Shek Kok, Tai Po, Hong Kong. The financial statements are presented in Hong Kong dollars which is the same as the functional currency of the Company. Purpose of consolidatedfinancial statements These consolidated financial statements have been prepared for the special purpose of filing with the United States Securities and Exchange Commission in compliance with Rule 3-05 of Regulation S-X and Form 8-K under the Securities Exchange Act of 1934.This filing requirement is based on the Company being a significant business acquired by Cree, Inc., a company incorporated under the laws of the State of North Carolina in the United States of America. The consolidated financial statements cover the period from April 1, 2006 to March 30, 2007 which is less than twelve months because these have been prepared only for the purpose of filing with the United States Securities and Exchange Commission as explained above. In view of the purpose for which the consolidated financial statements have been prepared, comparative financial statements have not been presented. - 7 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 2. APPLICATION OF NEW AND REVISED ACCOUNTING PRONOUNCEMENTS In the current period, the Company has applied, for the first time, a number of new standard, amendments and interpretations ("new HKFRSs") issued by the Hong Kong Institute of Certified Public Accountants ("HKICPA"), which are either effective for accounting periods beginning on or after December 31, 2005 or January 1, 2006.The adoption of the new HKFRSs had no material effect on how the results for the current or prior accounting periods have been prepared and presented.Accordingly, no prior period adjustment has been required. The Company has not early applied the following new standards, amendments or interpretations ("INT") that have been issued but are not yet effective.The directors of the Company anticipate that the application of these standards, amendments or INT will have no material impact on the results and the financial position of the Company. HKAS 1 (Amendment) Capital disclosures 1 HKFRS 7 Financial instruments: Disclosures 1 HKFRS 8 Operating segments 2 HK(IFRIC) - INT 7 Applying the restatement approach under HKAS 29 Financial Reporting in Hyperinflationary Economies 3 HK(IFRIC) - INT 8 Scope of HKFRS 2 4 HK(IFRIC) - INT 9 Reassessment of embedded derivatives 5 HK(IFRIC) - INT 10 Interim financial reporting and impairment 6 HK(IFRIC) - INT 11 HKFRS 2 -Group and treasury share transactions 7 HK(IFRIC) - INT 12 Service concession arrangements 8 1Effective for annual periods beginning on or after January 1, 2007. 2Effective for annual periods beginning on or after January 1. 2009. 3Effective for annual periods beginning on or after March 1, 2006. 4Effective for annual periods beginning on or after May 1, 2006. 5Effective for annual periods beginning on or after June 1, 2006. 6Effective for annual periods beginning on or after November 1, 2006. 7Effective for annual periods beginning on or after March 1, 2007. 8Effective for annual periods beginning on or after January 1, 2008. - 8 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 3. SIGNIFICANT ACCOUNTING POLICIES The consolidated financial statements have been prepared under the historical cost basis and in accordance with the Hong Kong Financial Reporting Standards issued by the Hong Kong Institute of Certified Public Accountants.The significant accounting policies adopted are as follows: Basis of consolidation The consolidated financial statement incorporate the financial statements of the Company and its subsidiaries. The result of subsidiaries acquired and disposed of during the year are included in the consolidated income statement from the effective date of acquisition or up to the effective date of disposal as appropriate. All significant inter-company transactions, balances, income and expenses are eliminated on consolidation. Revenue recognition Revenue is measured at the fair value of the consideration received or receivable and represents amounts receivable for goodsprovided in the normal course of business, net of discounts and sales related taxes. Sales of goods are recognised when goods are delivered. Interest income from a financial asset is accrued on a time basis, by reference to the principal outstanding and at the effective interest rate applicable, which is the rate that exactly discounts the estimated future cash receipts through the expected life of the financial asset to that asset's net carrying amount. Dividend income is recognised when the shareholder's right to receive payment has been established. Property, plant and equipment Property, plant and equipment are stated at cost less subsequent accumulated depreciation and accumulated impairment loss. Assets held under finance leases are depreciated over their estimated useful lives on the same basis as owned assets or, where shorter, the terms of the relevant leases. An item of property, plant and equipment is derecognised upon disposal or when no future economic benefits are expected to rise from the continued use of the asset.Any gain or loss arising on derecognition of the asset (calculated as the difference between the net disposal proceeds and the carrying amount of the item) is included in the income statement in the year in which the item is derecognised. Depreciation is provided to write off the cost of property, plant and equipment over their estimated useful lives and after taking into account of their estimated residual values, using the straight line method. - 9 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 3. SIGNIFICANT ACCOUNTING POLICIES - continued Impairment At each balance sheet date, the Company reviews the carrying amounts of its assets to determine whether there is any indication that those assets have suffered an impairment loss.If the recoverable amount of an asset is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount.An impairment loss is recognised as an expense immediately. Where an impairment loss subsequently reverses, the carrying amount of the asset is increased to the revised estimate of its recoverable amount, but so that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognised for the asset in prior years.A reversal of an impairment loss is recognised as income immediately. Financial instruments Financial assets and financial liabilities are recognised on the balance sheet when the Company becomes a party to the contractual provisions of the instrument.Financial assets and financial liabilities are initially measured at fair value.Transaction costs that are directly attributable to the acquisition or issue of financial assets and financial liabilities (other than financial assets and financial liabilities at fair value through profit or loss) are added to or deducted from the fair value of the financial assets or financial liabilities, as appropriate, on initial recognition.Transaction costs directly attributable to the acquisition of financial assets or financial liabilities at fair value through profit or loss are recognised immediately in profit or loss. Financial assets The Company's financial assets are classified into loans and receivables.All regular way purchases or sales of financial assets are recognised and derecognised on a trade date basis.Regular way purchases or sales are purchases or sales of financial assets that require delivery of assets within the time frame established by regulation or convention in the marketplace.The accounting policies adopted in respect of each category of financial assets are set out below. Loans and receivables Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market.At each balance sheet date subsequent to initial recognition, loans and receivables (including debtors andbank balances) are carried at amortised cost using the effective interest method, less any identified impairment losses.An impairment loss is recognised in profit or loss when there is objective evidence that the asset is impaired, and is measured as the difference between the asset's carrying amount and the present value of the estimated future cash flows discounted at the original effective interest rate.Impairment losses are reversed in subsequent periods when an increase in the asset's recoverable amount can be related objectively to an event occurring after the impairment was recognised, subject to a restriction that the carrying amount of the asset at the date the impairment is reversed does not exceed what the amortised cost would have been had the impairment not been recognised. - 10 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 3. SIGNIFICANT ACCOUNTING POLICIES - continued Financial instruments - continued Financial assets - continued Available-for-sale financial assets Available-for-sale financial assets are non-derivatives that are either designated or not classified as any of the other categories (set out above).At each balance sheet date subsequent to initial recognition, available-for-sale financial assets are measured at fair value.Changes in fair value are recognised in equity, until the financial asset is disposed of or is determined to be impaired, at which time, the cumulative gain or loss previously recognised in equity is removed from equity and recognised in profit or loss.Any impairment loss on available-for-sale financial assets are recognised in profit or loss.Impairment losses on available-for-sale equity investments will not reverse in subsequent periods. Financial liabilities and equity Financial liabilities and equity instruments issued by the Company are classified according to the substance of the contractual arrangements entered into and the definitions of a financial liability and an equity instrument. An equity instrument is any contract that evidences a residual interest in the assets of an entity after deducting all of its liabilities.The Company's financial liabilities generally include other financial liabilities.The accounting policies adopted in respect of financial liabilities and equity instruments are set out below. Financial liabilities Financial liabilities including creditors and amount due to Cree, Inc. are subsequently measured at amortised cost, using the effective interest method. Derecognition Financial assets are derecognised when the rights to receive cash flows from the assets expire or, the financial assets are transferred and the Company has transferred substantially all the risks and rewards of ownership of the financial assets.On derecognition of a financial asset, the difference between the asset's carrying amount and the sum of the consideration received and receivable and the cumulative gain or loss that had been recognised directly in equity is recognised in profit or loss. Financial liabilities are removed from the Company's balance sheet when, and only when they are extinguished (i.e. when the obligation specified in the relevant contract is discharged, cancelled or expires).The difference between the carrying amount of the financial liability derecognised and the consideration paid and payable is recognised in profit or loss. - 11 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 3. SIGNIFICANT ACCOUNTING POLICIES - continued Leases Leases are classified as finance leases whenever the terms of the lease transfer substantially all the risks and rewards of ownership to the lessee. All other leases are classified as operating leases. The Company as lessee Assets held under finance leases are recognised as assets of the Company at their fair value at the inception of the lease or, if lower, at the present value of the minimum lease payments. The corresponding liability to the lessor is included in the balance sheet as a finance lease obligation. Lease payments are apportioned between finance charges and reduction of the lease obligation so as to achieve a constant rate of interest on the remaining balance of the liability. Finance charges are charged directly to profit or loss. Rentals payable under operating leases are charged to profit or loss on a straight line basis over the term of the relevant lease. Benefits received and receivable as an incentive to enter into an operating lease are recognised as a reduction of rental expense over the lease term on a straight line basis. Product development expenditure Expenditure incurred on projects in developing new products, including the respective cost of acquiring the rights to technical know-how for the production of the relevant new products, will be capitalised and deferred only when the project is clearly defined, the expenditure is separately identifiable and there is reasonable certainty that the project is technically feasible and the outcome will be of commercial value.Product development expenditure which does not meet these criteria is expensed when incurred. Product development expenditure is amortised, using the straight line method, over its estimated commercial life of five years commencing in the year when the product is put into commercial use.Where the circumstances which have justified the deferral of the expenditure no longer apply, or are considered doubtful, the expenditure, to the extent to which it is considered to be irrecoverable, will be written off immediately to the income statement. Royalty prepayment Royalty prepayment represents the prepayment for the royalty fee.Royalty prepayment is stated at cost less amortisation and any identified impairment loss.The cost is amortised, using the straight line method, over its remaining license period commencing in the year when the product is put into commercial use. Inventories Inventories are stated at the lower of cost and net realisable value.Cost is calculated using the first-in, first-out method. - 12 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 3. SIGNIFICANT ACCOUNTING POLICIES - continued Taxation Income tax expense represents the sum of the tax currently payable and deferred tax. The tax currently payable is based on taxable profit for the year. Taxable profit differs from profit as reported in the consolidated income statement because it excludes items of income and expense that are taxable or deductible in other years and it further excludes income statement items that are never taxable and deductible.The Company's liability for current tax is calculated using tax rates that have been enacted or substantively enacted by the balance sheet date. Deferred tax is recognised on differences between the carrying amounts of assets and liabilities in the consolidated financial statements and the corresponding tax bases used in the computation of taxable profit, and is accounted for using the balance sheet liability method.Deferred tax liabilities are generally recognised for all taxable temporary differences, and deferred tax assets are recognised to the extent that it is probable that taxable profit will be available against which deductible temporary differences can be utilised.Such assets and liabilities are not recognised if the temporary difference arises from goodwill or from the initial recognition (other than in a business combination) of assets and liabilities in a transaction that affects neither the taxable profit nor the accounting profit. The carrying amount of deferred tax assets is reviewed at each balance sheet date and reduced to the extent that it is no longer probable that sufficient taxable profit will be available to allow all or part of the asset to be recovered. Deferred tax is calculated at the tax rates that are expected to apply in the period when the liability is settled or the asset is realised.Deferred tax is charged or credited to profit or loss, except when it relates to items charged or credited directly to equity, in which case the deferred tax is also dealt with in equity. Foreign currencies In preparing the financial statements of each individual entity, transactions in currencies other than the functional currency of that entity (foreign currencies) are recorded in its functional currency (i.e. the currency of the primary economic environment in which the entity operates) at the rates of exchanges prevailing on the dates of the transactions.At each balance sheet date, monetary items denominated in foreign currencies are re-translated at the rates prevailing on the balance sheet date.Non-monetary items carried at fair value that are denominated in foreign currencies are re-translated at the rates prevailing on the date when the fair value was determined.Non-monetary items that are measured in terms of historical cost in a foreign currency are not re-translated. Exchange differences arising on the settlement of monetary items, and on the translation of monetary items, are recognised in profit or loss in the period in which they arise.Exchange differences arising on the re-translation of non-monetary items carried at fair value are included in profit or loss for the period except for differences arising on the re-translation of non-monetary items in respect of which gains and losses are recognised directly in equity, in which cases, the exchange differences are also recognised directly in equity. - 13 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 3. SIGNIFICANT ACCOUNTING POLICIES - continued Foreign currencies - continued For the purposes of presenting the consolidated financial statements, the assets and liabilities of the Company's operations outside Hong Kong are translated into the presentation currency of the Company (i.e. Hong Kong dollars) at the rate of exchange prevailing at the balance sheet date, and their income and expenses are translated at the average exchange rates for the year, unless exchange rates fluctuate significantly during the period, in which case, the exchange rates prevailing at the dates of transactions are used.Exchange differences arising, if any, are recognised as a separate component of equity (the translation reserve).Such exchange difference are recognised in profit or loss in the period in which the foreign operation is disposed of. Borrowing costs All borrowing costs are recognised as and included in financial costs in the consolidated income statement in the period in which they are incurred. Retirement benefit costs Payments to the defined contribution retirement benefit plan are charged as expenses as they fall due. 4. FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES The Company's major financial instruments are debtors and creditors.The risks associated with these financial instruments and the policies on how to mitigate these risks are set out below.The management manages and monitors these exposures to ensure appropriate measures are implemented on a timely and effective manner. Currency risk The Company has minimal currency exposure as the majority of all sales are denominated in United States dollars, and Hong Kong dollars is pegged to United States dollars.Disbursements were mainly in Hong Kong dollars and Renminbi, which are the functional currencies of the relevant subsidiaries.The management conducts periodical review of exposure and requirements of various currencies, and will consider hedging significant foreign currency exposures should the need arise. Credit risk The Company's maximum exposure to credit risk in the event of the counterparties failure to perform their obligations as at March 30, 2007 in relation to each class of recognised financial assets is the carrying amount of those assets as stated in the balance sheet.In order to minimise the credit risk, the management of the Company has delegated a team responsible for determination of credit limits, credit approvals and other monitoring procedures to ensure that follow-up action is taken to recover overdue debts.In addition, the Company reviews the recoverable amount of each individual trade debt at each balance sheet date to ensure that adequate impairment losses are made for irrecoverable amounts.In this regard, the directors of the Company consider that the Company's credit risk is significantly reduced. - 14 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 5. TURNOVER An analysis of turnover for the period, for both continuing and discontinued operations, is as follows: HK$ Continuing operations LED Lamp 713,265,662 Discontinued operations LED Module and LED Display (see note 7) 326,219,853 1,039,485,515 6. TAXATION Continuing Discontinued operations operations Total HK$ HK$ HK$ The charge comprises: Hong Kong Profits Tax calculated at 17.5% of the estimated assessable profit for the period 26,223,162 3,475,459 29,698,621 Underprovision in prior year 5,906,348 - 5,906,348 32,129,510 3,475,459 35,604,969 Taxation in jurisdictions outside Hong Kong 8,167,277 431,371 8,598,648 Refund of taxation in jurisdictions outside Hong Kong (1,361,386 ) - (1,361,386 ) 6,805,891 431,371 7,237,262 38,935,401 3,906,830 42,842,231 Deferred taxation (note 15) - (7,141,000 ) (7,141,000 ) 38,935,401 (3,234,170 ) 35,701,231 - 15 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 6. TAXATION - continued A statement of reconciliation of taxation is as follows: HK$ Profit before taxation Continuing operations 186,438,032 Discontinued operations 8,669,747 195,107,779 Tax at Hong Kong Profits Tax rate of 17.5% 34,143,861 Tax effect of expenses not deductible for tax purposes 4,983,095 Tax effect of income not taxable for tax purposes (128,633 ) Effect of tax reduction granted to a PRC subsidiary (2,123,494 ) Tax effect of different tax rates of subsidiaries operating in other jurisdictions (6,682,021 ) Underprovision in prior year 5,906,348 Refund of taxation in jurisdictions outside Hong Kong (1,361,386 ) Others 963,461 Taxation for the period 35,701,231 Pursuant to the relevant laws and regulations in the PRC, the subsidiary in Huizhou was entitled to a concessionary tax rate of 10%. 7. DISCONTINUED OPERATIONS During the period, the Company disposed its LED Module business and LED Display business (the "Non-LED Lamp business"). The results of the Non-LED Lamp business for the period are as follows: HK$ Turnover 326,219,853 Cost of sales (265,624,476 ) Gross profit 60,595,377 Other income 1,569,247 Selling expenses (11,887,141 ) Administrative expenses (29,647,837 ) Finance costs (11,959,899 ) Profit before taxation 8,669,747 Taxation credit 3,234,170 Profit for the period 11,903,917 During the period from April 1, 2006 to March 30, 2007, the Non-LED Lamp business contributedHK$389,093,374 of net operating cash flows of the Company, contributed HK$68,246,179 in respect of investing activities and utilised HK$468,104,011 in respect of financing activities. - 16 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 8. PROFIT FOR THE PERIOD Continuing Discontinued operations operations Total HK$ HK$ HK$ Profit for the period has been arriving at after charging: Depreciation on property, plant and equipment: - owned assets 24,239,049 4,199,530 28,438,579 - assets under finance leases - 6,893,645 6,893,645 24,239,049 11,093,175 35,332,224 Staff costs 20,230,946 17,805,272 38,036,218 Retirement benefit scheme contributions 2,351,681 750,824 3,102,505 Total staff costs 22,582,627 18,556,096 41,138,723 Interest on: - bank and other borrowings wholly repayable within five years 27,380,006 11,239,066 38,619,072 - finance leases 3,276,511 720,833 3,997,344 Total borrowing costs 30,656,517 11,959,899 42,616,416 Allowance for bad debt 585,931 3,060 588,991 Amortisation of product development expenditure - 6,866,508 6,866,508 Amortisation of royalty prepayment - 1,800,000 1,800,000 Auditors' remuneration 2,796,883 - 2,796,883 Loss on disposal of property, plant and equipment 374,217 298,756 672,973 Loss on liquidation/disposal of subsidiaries - 375,049 375,049 Management fee paid toCOTCO Holdings Limitedin respect of providing technical stafffor research and development and administrativeservices 27,106,143 16,453,857 43,560,000 Minimum lease payments under operating leasesin respect of rented premises 3,031,167 2,309,383 5,340,550 and after crediting: Interest income on bank deposits 940,338 660,626 1,600,964 Gain on disposal of available-for-sale investments - 794,810 794,810 - 17 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 9. PROPERTY, PLANT AND EQUIPMENT Furniture, fixtures Demonstration and office Leasehold Motor Plant and Construction equipment equipment improvements vehicles machinery in progress Total HK$ HK$ HK$ HK$ HK$ HK$ HK$ COST At April 1, 2006 14,182,063 28,642,133 37,658,723 1,385,538 202,630,308 5,367 284,504,132 Currency realignment - 829,192 484,929 33,163 1,831,792 215 3,179,291 Additions 129,080 7,363,242 24,653,187 420,330 118,151,556 2,093,122 152,810,517 Disposals - (2,483,903 ) (3,183,577 ) (656,292 ) (4,515,327 ) - (10,839,099 ) Disposals of subsidiaries - (72,723 ) (2,030,877 ) - - - (2,103,600 ) Transfer(to) from COTCO Holdings Limited (723,434 ) 595,511 2,676,500 998,915 - - 3,547,492 Transferto a subsidiary of COTCO Holdings Limited (13,458,629 ) (10,414,546 ) (22,229,585 ) (149,810 ) (70,805,967 ) - (117,058,537 ) Transfer - 89,732 (89,732 ) - At March 30, 2007 129,080 24,458,906 38,029,300 2,031,844 247,382,094 2,008,972 314,040,196 DEPRECIATION At April 1, 2006 11,341,472 21,666,950 20,223,122 792,922 66,410,983 - 120,435,449 Currency realignment - 568,410 238,167 12,705 523,184 - 1,342,466 Provided for the period 2,177,349 4,033,582 6,396,437 151,413 22,573,443 - 35,332,224 Eliminated on disposals - (2,290,461 ) (3,138,534 ) (596,121 ) (4,027,103 ) - (10,052,219 ) Eliminated upon disposals of subsidiaries - (56,578 ) (1,180,119 ) - - - (1,236,697 ) Transfer(to) COTCO Holdings Limited (361,717 ) 203,573 1,135,300 299,257 - - 1,276,413 Transfer to a subsidiary of COTCO Holdings Limited (13,145,888 ) (5,808,641 ) (11,034,725 ) (79,898 ) (27,166,953 ) - (57,236,105 ) At March 30, 2007 11,216 18,316,835 12,639,648 580,278 58,313,554 - 89,861,531 CARRYING AMOUNTS At March 30, 2007 117,864 6,142,071 25,389,652 1,451,566 189,068,540 2,008,972 224,178,665 Depreciation is provided to write off the cost of property, plant and equipment over their estimated useful lives, using the straight line method, at the following rates per annum: Demonstration equipment 20% - 331/3% Furniture, fixtures and office equipment 10% - 25% Leasehold improvements 20% Motor vehicles 20% Plant and machinery 10% - 25% - 18 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 10. ROYALTY PREPAYMENT HK$ COST At April 1, 2006 10,000,000 Transfer to COTCO Holdings Limited (10,000,000 ) At March 30, 2007 - AMORTISATION At April 1, 2006 6,200,000 Charge for the period 1,800,000 Eliminated on transfer to COTCO Holdings Limited (8,000,000 ) At March 30, 2007 - NET BOOK VALUE At March 30, 2007 - The Company entered into a licensing agreement with a third party and paid a royalty fee of HK$10 million in the year ended March 31, 2003.The licensing agreement entitled the Company to manufacture and sell Pseudofilament Miniature light bulb (the "Product") for a period of five years and the Company was required to pay an additional annual royalty fee of 3% based on the sales of the Product on top of the royalty prepayment.During the period, the Company transferred the royalty prepayment to COTCO Holdings Limited at net book value, as the Company no longer has the right to manufacture and sell the product after December 31, 2006. 11. PRODUCT DEVELOPMENT EXPENDITURE HK$ COST At April 1, 2006 93,412,821 Additions 4,003,500 Transfer to COTCO Holdings Limited (39,054,933 ) Transfer to a subsidiary of COTCO Holdings Limited (58,361,388 ) At March 30, 2007 - AMORTISATION At April 1, 2006 71,208,938 Provided for the period 6,866,508 Eliminated on transfer to COTCO Holdings Limited (29,212,202 ) Eliminated on transfer to a subsidiary of COTCO Holdings Limited (48,863,244 ) At March 30, 2007 - NET BOOK VALUE At March 30, 2007 - At March 31, 2006, product development expenditure included a cumulative amount of HK$1,141,319 in respect of operating lease rentals paid for rented premises. - 19 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 12. INVENTORIES HK$ Raw materials 51,853,573 Work in progress 26,219,936 Finished goods 58,807,411 136,880,920 13. FINANCIAL ASSETS The directors consider the carrying amounts of debtors and bank balances approximate to their fair values. The fair value of financial assets are determined in accordance with generally accepted pricing models based on discounted cash flow analysis. 14. OTHER FINANCIAL LIABILITIES The directors consider the carrying amounts of creditors and amount due to Cree, Inc. approximate to their fair values. The fair value of other financial liabilities are determined in accordance with generally accepted pricing models based on discounted cash flow analysis. 15. DEFERRED TAXATION The following are the major deferred tax liabilities and assets recognised and movements thereon during the current and prior reporting periods: Accelerated Product tax development depreciation expenditure Total HK$ HK$ HK$ At April 1, 2006 5,198,000 1,943,000 7,141,000 Credit to income statement for the period (note 6) (5,198,000 ) (1,943,000 ) (7,141,000 ) At March 30, 2007 - 20 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 16. SHARE CAPITAL HK$ Authorised, issued and fully paid: 2,000,000 ordinary shares of HK$10 each 20,000,000 There were no changes in the authorised, issued and fully paid share capital in the period. 17. LIQUIDATION/DISPOSAL OF SUBSIDIARIES HK$ Net assets realised/disposed of: Property, plant and equipment 866,903 Other receivable 243,898 Bank balances and cash 2,158 1,112,959 Release of translation reserve (737,910 ) Loss on liquidation/disposal of subsidiaries (375,049 ) - Satisfied by cash consideration received, net - Net cash outflow arising on liquidation/disposal: Bank balances and cash disposed of (2,158 ) The subsidiaries liquidated/disposed of during the period ended March 30, 2007 did not have any significant impact on the Company's turnover and profit. 18. MAJOR NON-CASH TRANSACTIONS During the period, the Company entered into finance lease arrangements in respect of property, plant and equipment with a total capital value of HK$21,740,870 at the inception of the leases. During the period, the Company transferred property, plant and equipment, royalty prepayment and product development expenditure to COTCO Holdings Limited and a subsidiary of COTCO Holdings Limited.Further details of the transfer are set out in note 20. - 21 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 19. OPERATING LEASE COMMITMENTS At March 30, 2007, the Company had commitments for future minimum lease payments under non-cancellable operating leases in respect of rented premises which fall due as follows: HK$ Within one year 1,272,384 In the second to fifth years inclusive 589,683 1,862,067 Leases are negotiated for an average term of not more than 2 years. 20. RELATED PARTY TRANSACTIONS During the period, the Company entered into the following transactions with related parties: HK$ Purchase of raw materials from - GP Precision Parts (Huizhou) Limited 325,163 - GP Auto Parts Limited 1,763,590 2,088,753 Management fee paid to COTCO Holdings Limited 43,560,000 Transfer of property, plant and equipment from COTCO Holdings Limited 2,632,796 Transfer of property, plant and equipment to - COTCO Holdings Limited 361,717 - a subsidiary of COTCO Holdings Limited 59,822,432 60,184,149 Transfer of royalty prepayment to COTCO Holdings Limited 2,000,000 Transfer of product development expenditure to - COTCO Holdings Limited 9,842,731 - a subsidiary of COTCO Holdings Limited 9,498,144 19,340,875 Sales of products to a subsidiary of COTCO Holdings Limited 20,572,969 - 22 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 21. SUMMARY OF DIFFERENCES BETWEEN HKFRSs (HONG KONG GAAP) AND ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA ("U.S. GAAP") The Company's consolidated financial statements are prepared in accordance with Hong Kong GAAP, which differs in certain significant respects from U.S. GAAP.Differences between Hong Kong GAAP and U.S.GAAP that have significant effects on the Company's net income and shareholders' equity relate principally to the accounting treatment of property, plant and equipment residual values and capitalisation of development costs.The following footnotes describe the differences in the application of U.S. GAAP to the Company's results for the period ended March 30, 2007. A – PROPERTY, PLANT AND EQUIPMENT RESIDUAL VALUES Under Hong Kong GAAP, an estimate of an asset's residual value is based on the amount recoverable from disposal using prices prevailing at the date of the estimate for the sale of a similar asset that has reached the end of its useful life and has operated under conditions similar to those in which the asset will be used.The residual value is reviewed at least at each financial year end.A change in the asset's residual value is accounted for as a change in an accounting estimate.Under U.S. GAAP, the residual value is generally the discounted present value of expected proceeds on future disposal.Accordingly, the Company recalculated the depreciation expense related to this difference, which resulted in a decrease to the carrying value of property, plant and equipment of HK$6,409,614 of which HK$2,059,413 relates to the period from April 1, 2006 to March 30, 2007 and HK$4,350,201 relates to prior periods.There is a related HK$640,961 tax adjustment estimated using the Company's current effective PRC tax rate of 10%. B - CAPITALISATION OF DEVELOPMENT COSTS According to Hong Kong GAAP, expenditure incurred on projects in developing new products, including the respective cost of acquiring the rights to technical know-how for the production of the relevant new products in developing new products, will be capitalised after the products have reached a certain degree of technological and commercial feasibility.Capitalisation ceases and amortisation begins when the product is put into commercial use.Historically, the Company had capitalised development costs associated with the business reported as discontinued operations in the March 30, 2007 financial statements and amortised these costs over a five year period.Under U.S.GAAP, these costs are classified as research and development costs and expensed as incurred.The related GAAP difference for the period from April 1, 2006 to March 30, 2007 was an increase to net income from discontinued operations of HK$2,361,982, net of related income tax expense of HK$501,026, and a corresponding decrease of the same amount in opening accumulated profits for fiscal 2007.The related tax adjustment was estimated using the Company's current Hong Kong rate of 17.5%. - 23 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 21. SUMMARY OF DIFFERENCES BETWEEN HKFRSs (HONG KONG GAAP) AND ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA ("U.S. GAAP") - continued Consolidated statement of income For the period from April 1, 2006 to March 30,2007 As stated under U.S. GAAP As adjusted Hong Kong Reconciling under U.S. GAAP items Notes GAAP HK$ HK$ HK$ Continuing operations Turnover 713,265,662 - 713,265,662 Cost of sales (447,065,542 ) (2,059,413 ) A (449,124,955 ) Gross profit 266,200,120 (2,059,413 ) 264,140,707 Other income 1,739,716 - 1,739,716 Selling expenses (9,260,679 ) - (9,260,679 ) Administrative expenses (41,584,608 ) - (41,584,608 ) Finance costs (30,656,517 ) - (30,656,517 ) Profit before taxation 186,438,032 (2,059,413 ) 184,378,619 Taxation (38,935,401 ) 640,961 A (38,294,440 ) Profit for the period from continuingoperations 147,502,631 (1,418,452 ) 146,084,179 Discontinued operations Profit for the period from discontinued operations 11,903,917 2,361,982 B 14,265,899 Profit for the period 159,406,548 943,530 160,350,078 Consolidated statement of changes in equity At March 30, 2007 Note March 30, 2007 HK$ Shareholders' equity As stated under Hong Kong GAAP 402,178,622 U.S. GAAP reconciling items: Property, plant and equipment residual values A (5,768,653 ) Shareholders' equity under U.S. GAAP 396,409,969 - 24 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 21. SUMMARY OF DIFFERENCES BETWEEN HKFRSs (HONG KONG GAAP) AND ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA ("U.S. GAAP") - continued Consolidated balance sheet At March 30, 2007 As stated under U.S. GAAP As adjusted Hong Kong Reconciling under U.S. GAAP items Notes GAAP HK$ HK$ HK$ Non-current assets Property, plant and equipment 224,178,665 (6,409,614 ) A 217,769,051 Deferred taxation assets - 640,961 A 640,961 224,178,665 (5,768,053 ) 218,410,012 Current assets Inventories 136,880,920 - 136,880,920 Debtors, deposits and prepayments 160,934,059 - 160,934,059 Bank balances and cash 8,674,983 - 8,674,983 306,489,962 - 306,489,962 Total assets 530,668,627 (5,768,653 ) 524,899,974 Current Liabilities Creditors and accrued charges 84,926,588 - 84,926,588 Amounts due to Cree, Inc. 6,641,108 - 6,641,108 Taxation payable 36,922,309 - 36,922,309 128,490,005 - 128,490,005 Non-current liabilities Shareholders' equity Share capital 20,000,000 - 20,000,000 Reserves 382,178,622 (5,768,653 ) A 376,409,969 Total shareholders' equity 402,178,622 (5,768,653 ) 396,409,969 Total liabilities and shareholders' equity 530,668,627 (5,768,653 ) 524,899,974 - 25 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 21. SUMMARY OF DIFFERENCES BETWEEN HKFRSs (HONG KONG GAAP) AND ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA ("U.S. GAAP") - continued Presentational differences Statement of comprehensive income The comprehensive income of the Company, disclosed in accordance with SFAS No. 130, "Reporting Comprehensive Income", is set out as follows: Amounts in HK$ Profit for the year under Hong Kong GAAP 159,406,548 Net income effect from U.S. GAAP reconciling items 943,530 Foreign currency translation adjustments 6,821,838 Comprehensive income 167,171,916 Details of effect of recent accounting pronouncements in the US GAAP In February2006, the Financial Accounting Standard Board ("FASB") issued SFAS No.155, "Accounting for Certain Hybrid Financial Instruments - an amendment of FASB Statements No.133 and 140".This statement is effective for all financial instruments acquired, issued, or subject to a remeasurement (new basis) event occurring after the beginning of an entity's first fiscal year that begins after September15, 2006. The Company will adopt SFAS No.155 in fiscal 2008.The Company has not determined the impact, if any, of SFAS No.155 on its financial position, results of operations and cash flows. In June 2006, the FASB issued Interpretation No. 48, "Accounting for Uncertainty in Income Taxes" ("FIN 48").FIN 48 clarifies the accounting for uncertainty in income taxes recognised in an enterprise's financial statements in accordance with FASB Statement No. 109, "Accounting for Income Taxes".FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.FIN 48 will be effective for the Company beginning in fiscal year 2008.The Company is currently evaluating the interpretation to determine the effect on its consolidated financial statements and related disclosures. In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurement" ("SFAS 157").SFAS 157 addresses standardising the measurement of fair value for companies that are required to use a fair value measurefor recognition or disclosure purposes.The FASB defines fair value as "the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measure date.SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007.The Company is currently evaluating the impact, if any, of SFAS 157 on its financial position, results of operations and cash flows. - 26 - COTCO LUMINANT DEVICE LIMITED 華剛光電零件有限公司 21. SUMMARY OF DIFFERENCES BETWEEN HKFRSs (HONG KONG GAAP) AND ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES OF AMERICA ("U.S. GAAP") - continued Presentational differences - continued Details of effect of recent accounting pronouncements in the US GAAP - continued In September 2006, the U.S. Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, "Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements" ("SAB 108").SAB 108 provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement.The SEC Staff believes that registrants should quantify errors using both a balance sheet and an income statement approach and evaluate whether either approach results in quantifying a misstatement that, when all relevant quantitative and qualitative factors are considered, is material. SAB 108 is effective for fiscal years ending after November 15, 2006.The Company did not have any material impact on the adoption of SAB 108 on its consolidated financial position, results of operations or cash flows. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities" ("SFAS 159") which permits entities to choose to measure many financial instrument and certain other items at fair value that are not currently required to be measured at fair value.SFAS No. 159 will be effective for the Company on July 1, 2008.The Company is currently evaluating the impact of adopting SFAS No. 159 on its consolidated financial position, cash flows, and results of operations. - 27 -
